UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-6452


MICHAEL ANDREW SMITH,

                Plaintiff - Appellee,

          v.

RICHARD T. KENDALL,

                Defendant - Appellant,

          and

SANFORD POLICE DEPARTMENT,

                Defendant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.           N. Carlton
Tilley, Jr., Senior District Judge. (1:05-cv-00495-NCT-PTS)


Submitted:   December 29, 2009             Decided:   March 8, 2010


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Rachel E. Daly, WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Winston-
Salem, North Carolina, for Appellant.      Romallus O. Murphy,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Richard T. Kendall, a police officer with the Sanford

Police     Department      in   North    Carolina        (“SPD”),         appeals    the

district court’s order denying his motion for summary judgment

in   Michael    Andrew      Smith’s     civil        action     alleging     a     Fourth

Amendment excessive force claim under 42 U.S.C. § 1983 (2006).

We affirm in part and dismiss in part.



                                         I.

             On the evening of January 1, 2003, Kendall, on duty

with the SPD, observed a sport utility vehicle (“SUV”) with its

rear taillights out.            Kendall followed in his patrol car and

activated its blue lights in an effort to stop the SUV, but

Smith, the driver, responded by accelerating the SUV.                             Kendall

pursued Smith along a gravel road at a high rate of speed, at

times, activating the patrol car’s siren.                     Smith ran through two

stop signs before the vehicles reached an unpaved area, around a

local foundry that contained sand, mud, and railroad tracks.                           A

light was present but did not illuminate the area, and it was

drizzling and the sand was muddy.                Smith’s SUV came to a stop,

and Kendall parked the patrol car nearby and approached the SUV

on   foot.     After      approaching    the    SUV,     Kendall     fired       multiple

gunshots     into   its    windshield.         The    fact     of   the   shooting     is



                                         2
undisputed,    but    the   parties’    accounts      of   the   circumstances

leading up to it differ greatly.

            Kendall    stated    in     an    affidavit      that   after    he

approached the front of the SUV, Smith “revved” its engine, and

the SUV “lunged” toward Kendall.              Kendall shouted at Smith to

stop, but the SUV continued to “wildly bounce,” moving forward

toward Kendall upon gaining traction and then moving backward

upon losing traction.        Kendall lost his footing, and his leg

became stuck against a pile of muddy sand.                 Smith continued to

rev the SUV’s engine.       Fearful that the SUV would run over him,

Kendall pulled out his firearm, aimed at Smith’s right arm in an

attempt to knock it off the steering wheel, and fired the gun

once through the SUV’s windshield.            Smith, however, continued to

rev the SUV’s engine, and when the SUV came within a few feet of

Kendall,    the   officer     fired     six    more     times    through    the

windshield.    Smith continued to rev the SUV’s engine, and it was

not until after Kendall’s eighth shot that Smith finally took

his hands off the steering wheel.

            By contrast, Smith stated in an affidavit that after

Kendall approached the SUV, he ordered Smith to turn off its

engine and put his hands up.           When Smith heard this command, he

complied.     While the SUV’s engine was off and Smith’s hands

raised, Kendall fired his gun several times through the SUV’s

windshield.

                                       3
            Smith was later taken to a hospital, and the operating

physician discovered two bullet wounds in Smith’s right arm.

According to the physician’s deposition testimony, the bullet

entry wounds Smith received were not like those he would have

received had he had his arms extended above his shoulders during

the shooting.      Ruts of several feet in length were present in

the mud around the foundry, and there was mud splatter on the

SUV.

            Kendall moved for summary judgment on the ground of

qualified immunity.       The district court denied Kendall’s motion

on the qualified immunity defense, concluding that there existed

a    genuine    dispute   as    to    whether     the    shooting    constituted

excessive      force   under    the   Fourth    Amendment      and   whether     a

reasonable officer in Kendall’s position would have known that

his actions were unlawful.             Kendall noted this interlocutory

appeal.



                                       II.

            A government official such as Kendall is not entitled

to   qualified    immunity     from   liability    for    civil   damages   if   a

reasonable officer in his position would have known that his

shooting of Smith would violate Smith’s constitutional right to

be free from an excessive application of force.                See Anderson v.

Creighton, 483 U.S. 635, 638-39 (1987).                  Kendall requests that

                                        4
the    district      court’s      qualified         immunity      determination        be

reversed on the current record.

              This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

47 (1949).         Although the Supreme Court has recognized that an

order rejecting a claim of qualified immunity is an appealable

order at the summary judgment stage, Mitchell v. Forsyth, 472

U.S.   511,    530    (1985),     it   has       more   recently     explained     that

immediate     appealability       of   an       order    declining       to   accept   a

defense based on qualified immunity is appropriate only if the

denial rests on a purely legal determination that the facts do

not    establish     a   violation     of       a   clearly      established     right,

Johnson v. Jones, 515 U.S. 304, 319-20 (1995).                        Thus, “if the

appeal seeks to argue the insufficiency of the evidence to raise

a genuine issue of material fact, this court does not possess

jurisdiction under [28 U.S.C.] § 1291 to consider the claim.”

Valladares v. Cordero, 552 F.3d 384, 388 (4th Cir. 2009); see

Winfield      v.    Bass,   106    F.3d         525,    529-30    (4th    Cir.    1997)

(en banc).      This court must accept the facts as set forth by the

district court in assessing the summary judgment ruling.                         Bailey

v. Kennedy, 349 F.3d 731, 738 (4th Cir. 2003).



                                            5
              Relying on the parties’ conflicting accounts of the

events   that      immediately          preceded         the     shooting,         the     district

court concluded that there existed in the record evidence from

which a reasonable trier of fact could conclude that Smith was

not posing an imminent threat to Kendall at the time Kendall

fired his weapon.               While Kendall claims that the record shows

that    his    use    of       force    was    reasonable             because      he     faced   an

imminent      threat      of    being    run     over       by    Smith’s          SUV,    we    lack

jurisdiction         to    consider        this       claim,           as     it     argues       the

“insufficiency        of    the    evidence         to    raise        a    genuine       issue   of

material      fact.”        Winfield,         106    F.3d        at    529.        We     therefore

dismiss this portion of the appeal.



                                              III.

              Kendall      also        asserts       that      even         granting      that    he

violated Smith’s rights under the Fourth Amendment, he is still

entitled to qualified immunity because a reasonable officer in

his position could have believed that the use of force employed

here was reasonable.              This is so, Kendall contends, because, at

the time of the shooting in January 2003, the illegality of his

use of force in this case was not clearly established because

the    law    of   this        Circuit    was       unsettled.              While    we     possess

jurisdiction         to    consider       this       claim,       see       id.     at    530,    we

nonetheless conclude it fails.

                                                6
            To     determine      whether       the    district      court    erred    in

rejecting a claim of qualified immunity, this court asks whether

a violation of a right secured by the Fourth Amendment occurred

and, if so, whether the right was so clearly established at the

time of the violation that a reasonable officer in Kendall’s

position could not have believed he was acting legally.                               See

Gray-Hopkins       v.    Prince    George’s       County,      309    F.3d    224,    231

(4th Cir. 2002).          At the time of the shooting in January 2003,

the law was clearly established that claims of excessive force

during    arrest    are    governed    by       the   Fourth    Amendment      and    are

analyzed     under        an      “objective          reasonableness”         standard.

Graham v. Connor, 490 U.S. 386, 388, 395-96 (1989).                         Application

of this standard requires a “careful balancing of the nature and

quality of the intrusion on the individual’s Fourth Amendment

interests    against      the     countervailing        government      interests      at

stake.”     Id. at 396 (internal quotation marks omitted).                            The

analysis    also    requires       “careful      attention      to    the    facts    and

circumstances of each particular case, including . . . whether

the   suspect    poses     an   immediate       threat    to   the    safety    of    the

officers or others, and whether he is actively resisting arrest

or attempting to evade arrest by flight.”                      Id.    Because police

officers     may        have    to    make        split-second         decisions       in

circumstances that are “tense, uncertain, and rapidly evolving,”

facts are to be “evaluated from the perspective of a reasonable

                                            7
officer on the scene, and the use of hindsight must be avoided.”

Gray-Hopkins, 309 F.3d at 231.                    An officer may use deadly force

when he has good reason to believe that the suspect presents a

threat      of     serious      physical       harm       to        himself    or    others.

Tennessee v.       Garner,      471    U.S.    1,    11    (1985).          Further,     under

Graham, a court must focus on the moment when deadly force was

used.       Greenidge      v.   Ruffin,       927    F.2d      789,    791-92     (4th     Cir.

1991).       Actions       prior      to   that     moment      are     not   relevant      in

evaluating whether the force used was reasonable.                                 Elliott v.

Leavitt, 99 F.3d 640, 643 (4th Cir. 1996).

             Based on Smith’s version of the events giving rise to

this litigation, Smith was in the SUV with the engine turned off

at    the   time    Kendall     started        shooting        at    him.      He   was    not

resisting arrest or endangering the safety of Kendall or others.

If this version of events is accepted, a trier of fact could

easily conclude that a Fourth Amendment violation occurred and

that a reasonable officer in Kendall’s position could not have

believed that he was acting lawfully in employing deadly force.



                                              IV.

             For the above reasons, we affirm the district court’s

determination that the right in question was clearly established

and     dismiss      the     remainder         of    the       appeal       for     lack     of



                                              8
jurisdiction. *   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                        AFFIRMED IN PART;
                                                        DISMISSED IN PART




     *
       By this disposition, we indicate no view as to which of
the competing versions of events is more likely or which should
be accepted by the factfinder.



                                    9